Morton, J.
The defendant was indicted for an assault with a dangerous weapon. There was a verdict of guilty and the case is here on the defendant’s exceptions to the exclusion by the presiding judge of the following questions: “ Is he [meaning the defendant] a man that becomes excited quickly?” “Is he a man of excitable disposition ? ” and “ Is he a man of a quarrelsome nature ? ” The witness, who was the defendant’s employer and who was called by him, was asked by the defendant what his, the defendant’s, general reputation for peacefulness was and answered, “ I know him in the shop. I live out of town and he lives in the city.” He was then permitted to testify without objection that the defendant worked every day from seven in *253the morning to a quarter past six at night and that he never saw him drink. He was then asked without objection, “ Is he a quarrelsome man,” and he answered “ Not in my place.” The defense was that the defendant acted in self defense. He so testified in effect. But manifestly the fact that he was of an excitable disposition had no tendency to show that he acted in self defense. The most that it would tend to show would be that he might have acted more hastily and have been more easily provoked than would have been the case with a man of cooler temperament. But that would have had no tendency to show that he was acting in self defense. If the offer had been to show that his alleged assailant had the reputation of being a quarrelsome man, the evidence would have been admissible. Commonwealth v. Tircinski, 189 Mass. 257. But what the defendant offered to show was that he himself was of an excitable disposition, which as we have said had nothing to do with the question whether he acted in self defense.
As to the question whether he was a man of a quarrelsome nature it perhaps would be enough to say that the same question, with a trifling variation in form, had been previously put and answered without objection, and the question to the exclusion of which exception was- taken might well have been ruled out for that reason. But we prefer to rest our decision on the broader ground that while the defendant in a criminal case may put in his good character as tending to show the improbability of his having committed the crime with which he is charged, the evidence must be limited to his general reputation in regard to the elements of character involved in the commission of the alleged offense. Commonwealth v. Nagle, 157 Mass. 554. Day v. Ross, 154 Mass. 13. Commonwealth v. Maddocks, 207 Mass. 152. State v. Roderick, 14 L. R. A. (N. S.) 704 n. State v. Hull, 20 L. R. A. 609 n. The private opinion of a witness in regard to the matter is irrevelant and immaterial. The defendant was allowed to show what his general reputation for peacefulness was; but apparently he either was not satisfied with that or with the answer, and /desired to have the witness go further and state, in substance and effect, what conclusion he had himself come to or what opinion he had formed in regard to the defendant’s disposition. This/he could not do.

Exceptions overruled.